Citation Nr: 1502548	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Veteran was afforded an RO hearing before a Decision Review Officer in December 2010.  A transcript of this hearing is of record.

On his May 2010 VA Form 9, the Veteran requested a Board hearing; however, in April 2013, he submitted correspondence indicating that he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

In pursuing a higher initial rating for PTSD, the Veteran also has alleged that his PTSD symptoms have rendered him unemployable.  During his RO hearing, the Veteran indicated that he felt like his PTSD symptoms were 100% disabling.  The Veteran also submitted a January 2011 statement from his clinical psychologist stating that he is unable to work due to his PTSD symptoms.  Therefore, the record reasonably raises an issue of entitlement to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (where reasonably raised by the record, a claim of entitlement to TDIU is construed as a component of an increased rating claim with respect to the disability alleged to preclude employment.)

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the VBMS file reveals that in April 2012 VA received a statement from the Veteran's friend, E. B., that has not been considered by the Agency of Original Jurisdiction (AOJ) and is relevant to the Veteran's PTSD disability.  The Board notes in this regard that the Veteran has not waived consideration by the AOJ of such evidence in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304 (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted in the Introduction, a review of the Veteran's claims file shows that, since the AOJ issued a supplemental statement of the case (SSOC) in March 2011, additional pertinent evidence has been received by VA.  Specifically, in April 2012, VA received a statement from the Veteran's friend, E.B., giving an account of her first hand observations of the Veteran's social and occupational behavior, including suicidal ideation.  As such, these records are relevant to the present appeal.  As also noted in the Introduction, the Veteran has not waived review of this evidence by the AOJ in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).  Under these circumstances, the Board must remand this appeal for the AOJ to consider the additional evidence received since the March 2011 SSOC in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

In addition, the April 2012 statement from E.B. suggests that the Veteran's service-connected PTSD has worsened since his last VA examination in February 2011.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The VA examiner also should provide an opinion regarding whether the Veteran's service-connected PTSD currently precludes him from performing substantially gainful employment, taking into account the Veteran's education, training, and work history.  See also Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The AOJ finally should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  As a component to the claim for an increased rating for service-connected PTSD, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Individual Unemployability, and a VA Form 21-4192, Request For Employment Information In Connection With Claim For Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for PTSD since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file, and the results of his examination, the examiner is asked to state whether the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner next is asked to state whether the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

The examiner next is asked to state whether the Veteran's service-connected PTSD is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.

The examiner finally is asked to state whether the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment.  In rendering this opinion, the examiner should consider the Veteran's level of education, prior work experience, special training, etc., but not his age or the impairment attributable to any non-service-connected.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.
 
5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

